 



Exhibit 10.1
PEROT SYSTEMS CORPORATION
RESTRICTED STOCK PLAN
(As Amended through March 22, 2006)
     This Restricted Stock Plan, as amended, (the “Plan”) of Perot Systems
Corporation (“Perot Systems”) is for the purpose of attracting and retaining
outstanding employees of Perot Systems and its subsidiaries, if any,
(collectively, the “Company”) and providing them with a strong incentive to
contribute to the success of the Company by giving them the opportunity to
acquire shares of Common Stock, $0.01 par value, of Perot Systems (“Common
Stock”) in accordance with the provisions of the Plan, as set forth below.

1   Term.

     The Plan shall be effective upon its approval by the Board of Directors of
Perot Systems (the “Board of Directors”) and may thereafter be amended or
terminated by the Board of Directors in its discretion. No such amendment or
termination of the Plan shall adversely affect or alter any rights or
restrictions relating to shares of Common Stock issued pursuant to the Plan
(“Restricted Stock”) prior to such amendment or termination.

2.   Restricted Stock Plan Committee.

     The Board of Directors shall appoint a Restricted Stock Plan Committee (the
“Committee”), which shall be responsible for administering and interpreting the
Plan. The Committee may from time to time adopt, amend, waive and rescind such
procedures for the administration of the Plan, consistent with the provisions
hereof, as the Committee deems advisable. To the extent permitted by law, any
determination made by the Committee in administering or interpreting the Plan
shall be conclusive.

3.   Available Shares.

     The number of shares of Common Stock available for issuance pursuant to
the. Plan shall be established by the Board of Directors from time to time.
These shares may be either treasury shares or authorized but unissued shares.
The Board of Directors may from time to time increase or reduce the number of
shares of Common Stock available for issuance pursuant to the Plan, but no such
reduction shall affect any shares previously issued pursuant to the Plan. If any
change is made in the number of shares of Common Stock (such as by stock
dividend, stock split, or stock consolidation), the Committee may make such
adjustments in the number of shares and price per share of Restricted Stock
previously issued pursuant to the Plan as the Committee determines is equitable
to preserve the respective rights of the participants in the Plan.

1



--------------------------------------------------------------------------------



 



4.   Participants.

     The Committee shall from time to time select the employees of the Company
who will be offered the opportunity to participate in the Plan and shall
determine the terms of the offer to each selected employee, including (i) the
number of shares of Restricted Stock to be issued to the employee, (ii) the
purchase price per share (consistent with applicable law) to be paid by the
employee, (iii) the vesting schedule upon which such shares will vest to the
employee, and (iv) any other terms deemed appropriate by the Committee. Each
such employee may elect to become a participant in the Plan (a “Participant”) by
entering into an agreement therefor (a “Restricted Stock Agreement”) with Perot
Systems, acceptable in form and substance to the Committee, and by paying to
Perot Systems in cash or by check the purchase price for the shares of
Restricted Stock being issued to the employee pursuant to the Restricted Stock
Agreement. The Restricted Stock Agreement shall contain provisions to reflect
and enforce the applicable provisions of the Plan and any other provisions
deemed appropriate by the Committee. The committee and the Participant may
thereafter amend, modify, or waive the provisions of the Restricted Stock
Agreement by mutual written agreement.

5.   Restrictions and Conditions Applicable to Restricted Stock.

     All shares of Restricted Stock sold to a Participant pursuant to a
Restricted Stock Agreement shall, except as otherwise provided in the Restricted
Stock Agreement, be subject to the following restrictions and conditions:
     (a) Shares of the Restricted Stock that have not vested to the Participant
in accordance with the Restricted Stock Agreement (“Unvested Stock”) may not be
sold or otherwise transferred.
     (b) Shares of the Restricted Stock that have vested to the Participant in
accordance with the Restricted Stock Agreement (“Vested Stock”) may not be sold
or otherwise transferred, unless and until (i) any restriction on the sale or
transfer of such shares specified in the Restricted Stock Agreement has expired,
and (ii) Perot Systems has waived or failed to exercise any option to purchase
such shares that it may have pursuant to the Restricted Stock Agreement.
     (c) The Restricted Stock Agreement may contain any other restrictions or
conditions on the Restricted Stock issued to the Participant that the Committee
may deem to be advisable.

2



--------------------------------------------------------------------------------



 



6.   Stock Certificates.

     If requested by a Participant, Perot Systems will issue and deliver to the
Participant certificates representing any shares of Vested Stock held by the
Participant. Perot Systems may require that any certificates or other property
representing shares of Unvested Stock remain in the possession of the Company or
an escrow agent designated by the Committee. Each certificate representing
shares of Vested Stock or Unvested Stock shall bear such legends as the
Committee may determine to be necessary or appropriate. Whether or not
certificates representing such shares have been issued or delivered, each
Participant shall have all the rights of a shareholder of Common Stock,
including voting, dividend and distribution rights, with respect to all shares
of Restricted Stock (both Vested Stock and Unvested Stock) held by the
Participant, except as may otherwise be provided in the Participant’s Restricted
Stock Agreement.

7.   Severability.

     If any provision of the Plan is held invalid or unenforceable for any
reason, the validity and enforceability of all other provisions of the Plan
shall not be affected thereby.

8.   Governing Law

     The Plan shall be governed by and construed in accordance with the laws of
the State of Texas, without regard to the choice of law rules in such law.

9.   Change in Control Benefit For Participants Who Have Entered into Severance
Agreements.

     Notwithstanding anything in the Participant’s Restricted Stock Agreement to
the contrary, if the Participant has entered into a letter agreement between
such Participant and the Company which sets out the severance benefits such
employee would be entitled to in the event of the employee’s involuntary
termination under particular circumstances following the Company’s execution of
a definitive agreement to effect a change in ownership or control of the Company
(“Severance Agreement”) and the Participant is entitled to receive any benefit
under such Severance Agreement, then the shares offered under this Plan and the
vesting, holding period, restrictions or other provisions applicable to such
shares shall be governed by the provisions of such Severance Agreement, as it
may be amended from time to time, to the extent provided in the Severance
Agreement. A Participant who has entered into a Severance Agreement and is
entitled to benefits thereunder is not entitled to the Change in Control
Benefit, the cancellation of buy back or repayment of profits provisions or any
other benefit set out in Section 10 of the Plan (unless and only to the extent
so provided in the Participant’s Severance Agreement).

3



--------------------------------------------------------------------------------



 



10.   Change in Control Benefit For Participants Who Have Not Entered into
Severance Agreements.

     Notwithstanding anything in the Participant’s Restricted Stock Agreement to
the contrary, should a Participant’s employment with the Company terminate by
reason of an Involuntary Termination and such Participant has not entered into a
Severance Agreement or the Participant is not entitled to receive any benefit
under such Severance Agreement, then the Participant shall become entitled to
receive a Change in Control Benefit as set out in this Section 10 of the Plan;
provided, however, that to be entitled to a Change in Control Benefit, the
Participant must also execute a release of all employment-related claims against
the Company and its affiliates existing as of the date of execution, in the
standard form used by the Company without material modification, addition or
deletion.
     In addition, upon the occurrence of a Change in Control, any provision of
the Plan or a Restricted Stock Agreement to (i) cancel any Restricted Stock
Agreement with a Participant, (ii) buy back Common Stock issued to a Participant
pursuant to a Restricted Stock Agreement and/or (iii) require repayment with
respect to certain proceeds received from the sale of any Common Stock issued to
a Participant under the Participant’s Restricted Stock Agreement, shall be
deemed to be cancelled and deleted from such documents and shall be of no
further force and effect.
     The following definitions shall apply for purposes of this Section 10:
     “Cause” means the Participant has:
     (a) participated in fraud, embezzlement or another act of material
misconduct involving the Company, which has resulted in significant harm to the
Company;
     (b) admitted, confessed or entered a plea bargain or a plea of nolo
contendere to, or been convicted of, a crime constituting a felony (or its
equivalent) under the laws of any jurisdiction in which the Company or any
applicable Affiliate conducts its business or any crime involving moral
turpitude or dishonesty;
     (c) willfully and continually failed to perform substantially the
appropriate duties of Participant’s position with the Company (other than any
such failure resulting from Participant’s physical or mental illness, incapacity
or disability), for a period of at least 14 days after a written demand for
substantial performance is delivered to Participant by a Senior Executive which
specifically identifies the manner in which the Senior Executive believes that
Participant has not substantially performed Participant’s duties; provided that,
in the event that Participant has not commenced to perform substantially the
duties of Participant’s position during such 14-day grace period after written
demand is made by the

4



--------------------------------------------------------------------------------



 



Company, the Company shall not terminate the Participant for Cause except in
accordance with the procedures set forth below. In no event shall an event that
would constitute Specified Reason be considered the failure to perform
substantially the appropriate duties of Participant’s position with the Company;
or
     (d) failed to meet the acceptable performance standards for an employee in
Participant’s position, which shall be evaluated based on the goals and
objectives of Participant and similarly situated employees of the Company
(including any Affiliates of the Company) established in connection with the
applicable annual performance review program; provided that (i) the Company has
provided Participant with a written performance improvement plan with specific
requirements for Participant to meet such standards and providing not less than
60 days for Participant to effect such improvement and (ii) a Senior Executive
has determined in good faith that Participant’s performance is below the
applicable acceptable performance standards and that Participant has failed to
substantially meet the requirements of Participant’s performance improvement
plan.
For purposes of the definition of Cause, no act or failure to act on the part of
Participant shall be considered “willful” unless it is done, or omitted to be
done, by Participant intentionally, not in good faith and without reasonable
belief that Participant’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or, if applicable, upon the instructions of
the Chief Executive Officer or other Senior Executive of the Company or based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by Participant in good faith and in the best
interests of the Company.
The termination of employment of Participant shall not be deemed to be for Cause
unless and until, following the expiration of the 14-day grace period or the
60-day improvement period, if applicable, set forth above, there shall have been
delivered to Participant written notice of a Senior Executive, after reasonable
notice is provided to Participant and Participant is given an opportunity to be
heard by such Senior Executive, finding that, in the good faith opinion of such
Senior Executive, Participant has engaged in conduct which would constitute
Cause under paragraphs (a)-(d) above and specifying the particulars thereof in
detail.
For purposes of this definition of Cause, “Affiliate” means an entity with whom
the Company would be considered a single employer under Sections 414(b) or
414(c) of the Internal Revenue Code of 1986, as amended (the “Code”); provided,
however, that for purposes of determining a controlled group of corporations
under Code Section 414(b)

5



--------------------------------------------------------------------------------



 



and of determining trades or businesses (whether or not incorporated) that are
under common control for purposes of Code Section 414(c), the phrase “at least
50% shall be substituted for the phrase “at least 80%” everywhere it appears in
Code Sections 1563(a)(1), (2) and (3) and in treasury regulation 1.414(c)-2. In
addition, where the use of Common Stock for a stock grant under this Plan is
based upon legitimate business criteria, the phrase “at least 20% shall be
substituted in each place noted above. The Board of Directors may designate a
different permissible ownership threshold percentage, but such percentage may
not be made effective for at least 12 months after adoption of such change and
the same designation must apply to all compensatory stock plans of the Company
subject to Code Section 409A.
         “Change in Control” means the happening of any of the events described
in paragraphs (a) through (d) below:
     (a) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) promulgated under the Securities Exchange Act of
1934, amended (the “Exchange Act”)) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(1) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this paragraph (a), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company;
(B) any acquisition by the Company or a subsidiary of the Company; (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or a subsidiary of the Company; (D) any acquisition by
any Perot Stockholder; (E) any acquisition by any entity pursuant to a
transaction that complies with clauses (1), (2) and (3) of paragraph (c) of this
definition; or (F) in respect of any Restricted Stock held by a Participant, any
acquisition by such Participant or any group of Persons including such
Participant (or any entity controlled by such Participant or any group of
Persons including such Participant).
     (b) individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of a majority of
the directors then comprising the Incumbent Board (either by specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without written objection to such nomination) shall be
considered as

6



--------------------------------------------------------------------------------



 



though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board until 24 months after
such initial assumption of office;
     (c) consummation by the Company of a reorganization, merger, consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination:
     1. the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination (or, if applicable,
the stock into which the Outstanding Company Common Stock and Outstanding
Company Voting Securities are converted pursuant to such Business Combination)
represents more than 60% of, respectively, the then-outstanding shares of common
stock and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation or other entity resulting from such Business Combination
(including without limitation a corporation or other entity that as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be;
     2. no Person (excluding the Company, a subsidiary of the Company, any
corporation or other entity resulting from a Business Combination or any
employee benefit plan (or related trust) thereof or a Perot Stockholder)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then-outstanding shares of common stock of the corporation or other entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors of such corporation or entity, except to the extent that such
ownership existed prior to the Business Combination; and
     3. at least a majority of the members of the board of directors of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

7



--------------------------------------------------------------------------------



 



     4. approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
     “Change in Control Benefit” means:
     Each outstanding share of Restricted Stock which the Participant holds at
the time of the Participant’s Involuntary Termination, to the extent that share
of Restricted Stock is not otherwise payable will immediately vest and be paid
to the Participant as soon as administratively practicable following the date of
the Participant’s Involuntary Termination.
         Change in Control Benefits will not be payable if the Participant’s
employment with the Company terminates for reasons other than an Involuntary
Termination, including, without limitation, for involuntary termination by the
Company for Cause, voluntary termination by the Participant not supported by
Specified Reason, long term disability, Retirement or death. For this purpose,
(i) “long term disability” means the Participant is entitled to receive benefits
from the Company’s Long-Term Disability Plan or another long term disability
plan sponsored by the Company, and (ii) “Retirement” means the Participant’s
retirement in accordance with any retirement policy generally applicable to the
Company’s salaried employees, as in effect immediately prior to the Change in
Control, or any written retirement arrangement established by the Company and
the Participant as in effect immediately prior to the Change in Control.
         “Involuntary Termination” means the termination of a Participant’s
employment by the Company without Cause or by the Participant with Specified
Reason during a Protected Period or a Pre-Closing Period.
         “Perot Stockholder” means Ross Perot, Ross Perot, Jr., HWGA, Ltd. or
any of their respective Affiliates and Associates (within the meaning of
Rule 12b-2 of the Exchange Act).
         “Pre-Closing Period” means a period commencing with the Company’s
execution of the definitive agreement for a Change in Control transaction and
ending upon the earlier to occur of (i) the closing of the Change in Control
contemplated by such definitive agreement, or (ii) the termination of such
definitive agreement without the consummation of the contemplated Change in
Control. In the event of competing or superseding offers that result in
definitive agreements, each such agreement shall create a Pre-Closing Period.

8



--------------------------------------------------------------------------------



 



         “Protected Period” means the period beginning on the date on which a
Change in Control occurs and ending on the two-year anniversary of such date, or
such earlier date as the Participant’s employment with the Company terminates.
         “Senior Executive” means, if the Company, or one or more of its parent
companies has a class of securities registered under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), an officer subject to the reporting
requirements of Section 16 of the Exchange Act, or, if the Company does not have
a class of securities registered under the Exchange Act, the Chief Executive
Officer or a Vice President reporting directly to the Chief Executive Officer of
the Company’s ultimate parent.
         “Specified Reason” means:
     (a) the reduction of the Participant’s annual base salary as in effect
immediately prior to the Change in Control or as in effect thereafter, unless
such reduction is part of an across-the-board reduction of no more than 10% in
annual base salary; or
     (b) the Company’s requiring the Participant to be based at any office or
location that is more than 35 miles from the Participant’s principal work
location and residence immediately prior to the Change in Control.
         Notwithstanding anything to the contrary set forth above, no event or
condition described above shall constitute Specified Reason unless (i) the
Participant, within 120 days after the occurrence of such event or condition,
gives the Company written notice specifying in reasonable detail the event or
condition which the Participant believes gives rise to Specified Reason, (ii)
within 30 days after the Company’s receipt of such notice (the “Cure Period”),
the Company fails to correct or remedy such event or condition, and (iii) the
Participant resigns his employment with the Company not more than 120 days
following expiration of the Cure Period.

9